

116 HR 4797 IH: Restoring Access Through Identification Act
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4797IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Takano (for himself and Mr. Evans) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require that Bureau of Prisons help Federal prisoners who
			 are being released to obtain appropriate ID to facilitate their reentry
			 into society at no cost to the prisoner, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Access Through Identification Act. 2.Provision of photo identification card for prisoners (a)Title 18, United States CodeSubparagraph (B) of section 4042(a)(6) of the title 18, United States Code, is amended to read as follows:
				
 (B)obtain, at no cost to the prisoner, identification documents, including social security cards, birth certificates, and driver’s licenses or State photo identification documents; and.
 (b)Second Chance Act of 2007Section 231(b) of the Second Chance Act of 2007 (34 U.S.C. 60541(b)) is amended by amending paragraph (1) to read as follows:
				
					(1)Obtaining identification
 (A)In generalThe Director shall assist prisoners in obtaining, at no cost to the prisoner, identification documents prior to release from a term of imprisonment in a Federal prison or if the individual was not sentenced to a term of imprisonment in a Federal prison, prior to release from a sentence to a term in community confinement, including a social security card, birth certificate, and driver's license or other State photo identification document.
						(B)Notice to prisoners of inability to obtain documents
 (i)Lack of response from Federal or State agencyIf the Director cannot obtain a copy of a document required to obtain a form of identification described in subparagraph (A) because of inaction by the Federal or State agency from which the document was requested, the Director shall provide to the prisoner—
 (I)a written statement that explains what steps the Director took in trying to obtain the document; and
 (II)any documents transmitted to the Director by the Federal or State agency in response to the request for the document.
 (ii)Lack of authorization from prisonerIf the Director cannot obtain a copy of a document required to obtain a form of identification described in subparagraph (A) because the prisoner does not provide the authorization required to obtain the document, the Director shall provide a written statement to the prisoner that explains why the document was not obtained.
 (C)ReportOn an annual basis, the Director shall submit to Congress a report on the receipt of driver's licenses or other State photo identification documents by prisoners described in subparagraph (A) that includes, for the previous year—
 (i)the number of prisoners who received such an identification document; and (ii)the number of prisoners released without receiving such an identification document, and the reasons that such prisoners did not receive such an identification document..
			